Title: From George Washington to Major General Nathanael Greene, 17 November 1779
From: Washington, George
To: Greene, Nathanael


        
          Dear Sir
          Head Quarters West Point Novemr 17th 1779
        
        The following present themselves to me as the most material general directions necessary for you in laying out the intended encampment.
        The Brigades to stand in the following order from the right—if in one line.
        
          
            Woodfords
          
          
            Muhlenbergs
          
          
            Smallwoods
             Gist
               Irvine
                 Johnson
                  Hand
                     Maxwell
                       Clinton
                         Starke
                           Parsons
                             Huntington
          
        
       
        
        If the encampment is in two lines, and eight Brigades in the first—they will be Virginia—Maryland—Hand—Maxwell—Connecticut. The Pennsylvanians—Clinton & Stark the 2d—If the ground should more conveniently suit two lines of Six Brigades in each—The Virginians—Maryland & Connecticut will compose the first line—and Pennsylvania—Maxwell—Clinton Hand & Starke the second—to be placed as they are named from the right. If the situation of the ground will admit of neither of the foregoing regulations, you must govern yourself by circumstances—Wood—Water and a view to defence being principally to be considered.
        The lines to be exactly traced out for arranging the Huts—allowing full room for Officers and Soldiers Barracks—The Quarter Masters or superintendants are pointedly to attend to the limits of the ground laid off for their respective Brigades.
        The dimensions of the Soldiers Barracks to be given out & not departed from in the least particular, under pain of having those pulled down which differ from the model—I think the form of the Pennsylvania Huts and mode of placing them at rariton last Winter may be established as a model.
        By the inclosed to General Sullivan you will find directions to him to furnish the number of fatigue men, necessary for tracing the Camp, from General Clintons and Hands Brigades, or should you be of opinion that any advantages will result from those two Brigades moving totally down immediately, you will in that case, call for them.
        We yesterday in a manner determined that the Baggage should move by Junes’s & Ringwood & meet the Troops at Pompton—But I wish to know whether it will affect, your arrangements, should I hereafter determine that the Troops shall fall in with their Baggage at Junes’s. I am Dear Sir Yr Most Obet servt
        
          Go: Washingt⟨on⟩
        
        
          P.s. As soon as you have traced out the ground you will be pleased to give me notice of it.
        
      